DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1-2, 7-8, 14-15, 19-22, 27, and 32 have been amended.  Claims 1-3, 5-8, and 14-32 are pending in the current application.
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive.
	Applicant first argues that Li does not disclose or suggest “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI)” as recited in independent claims 1, 14, 21, and 27.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Li teaches determining the number of information bits in DCI formats based on the maximum number of transport blocks (Li - Col. 28 lines 54-61, note the NodeB (base station) determines the number of information bits of each DCI format currently configurable according to the maximum number of the transport blocks).  In other words, the number of information bits (in the DCI) represents the size of the DCI, which is determined by the number of transport blocks as required by the independent claims.  Therefore, Li still teaches “determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI)” as recited in independent claims 1, 14, 21, and 27.

	As previously cited in the recent office action, Ng teaches DCI formats which include fields such as a DL Assignment Index (DAI) field indicating the presence of HARQ-ACK bits (Ng - Paragraph [0078], note DL DCI formats also include a DL Assignment Index (DAI) field, which indicates the inclusion of HARQ-ACK bits).  The DAI field and the HARQ-ACK bits, alone or in combination may be broadly interpreted as “a first portion of one or more feedback messages” as required by the independent claims, since the claim language does not further define what the portion of feedback message(s) comprises.  Therefore, Ng still teaches “wherein the modified DCI… comprises: a first portion of one or more feedback messages” as recited in independent claims 1, 14, 21, and 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-7, 14-15, 19, 21-22, 24, 26-28, 30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik et al. (US 2016/0128028 A1), hereinafter referred to as Mallik, in view of Li et al. (US 8,553,713 B2), hereinafter referred to as Li, and Ng et al. (US 2014/0369242 A1), hereinafter referred to as Ng.

	Regarding claim 1, Mallik teaches a method (Mallik - Paragraph [0009], note methods for two-stage PDCCH with a DCI flag and DCI format size indicator) comprising:
	transmitting, to a wireless device of the one or more wireless devices, a control message comprising an indication of the size of downlink control information (DCI) (Mallik - Paragraph [0050], note at least one UE 115; Paragraph [0096], note base station may configure the first control channel message (to be transmitted to UE 115) to include the flag and an indication of a second control channel message payload size (DCI flag and DCI format size indication)).
	Mallik does not teach 	determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI).
	In an analogous art, Li teaches determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI) (Li - Col. 28 lines 54-61, note the NodeB (base station) determines the number of information bits of each DCI format currently configurable according to the maximum number of the transport blocks).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the determination step and result of the number of information bits of DCI format of Li into the DCI format size indication of Mallik in order to inform the UE of DCI configuration for monitoring specific control channels (Li - Col. 27 lines 48-60).
	The combination of Mallik and Li still does not teach receiving, by a base station from one or more wireless devices via first radio resources indicated by one or more first configured uplink grants, one or more first transport blocks; receiving, from the wireless device via one or more second radio resources indicated by a second configured uplink grant, one or more second transport blocks; and transmitting, to the wireless device, modified DCI, wherein the modified DCI is based on the DCI and comprises: a first portion of one or more feedback messages; and a field indicating an acknowledgement associated with the one or more second transport blocks.
	In an analogous art, Ng teaches receiving, by a base station from one or more wireless devices via first radio resources indicated by one or more first configured uplink grants, one or more first transport blocks (Ng - Paragraph [0062], note UE transmits data information (transport blocks) through a respective physical uplink shared channel (PUSCH); Paragraph [0187], note UL grant for the one-slot PUSCH);
	receiving, from the wireless device via one or more second radio resources indicated by a second configured uplink grant, one or more second transport blocks (Ng - Paragraph [0062], note UE transmits data information (transport blocks) through a respective physical uplink shared channel (PUSCH); Paragraph [0187], note UL grant for the one-slot PUSCH); and
(Ng - Paragraph [0152], note the DCI can be sent in the UE-specific search space of the PDCCH/EPDCCH, the DCI can also be common for a group of UEs), wherein the modified DCI is based on the DCI and comprises:
	a first portion of one or more feedback messages (Ng - Paragraph [0078], note UE provides HARQ-ACK information in a respective PUSCH for a number of DCI formats); and
	a field indicating an acknowledgement associated with the one or more second transport blocks (Ng - Paragraph [0062], note HARQ-ACK information, indicating correct or incorrect detection of data Transport Blocks (TBs); Paragraph [0078], note DL DCI formats also include a DL Assignment Index (DAI) field, which indicates the inclusion of HARQ-ACK bits).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li in order to perform the steps of determining and transmitting the size of the DCI based on the received transport blocks, which can reduce the number of transmission symbols needed for uplink transmissions through scaling according to the transport block size (Ng - Paragraph [0187]).

	Regarding claim 2, the combination of Mallik, Li, and Ng, specifically Mallik teaches wherein the control message comprises one or more radio resource control messages indicating an identifier of the DCI (Mallik - Paragraph [0055], note RRC connection between a UE and the base stations; Paragraph [0096], note base station may configure the first control channel message (to be transmitted to UE 115) to include the flag of a second control channel message payload size and an indication of a second control channel message payload size (either of which may serve as an identifier)).

	Regarding claim 6¸ the combination of Mallik and Li does not teach wherein the field comprises a hybrid automatic repeat request (HARQ) process number of the one or more second transport blocks.
	In an analogous art, Ng teaches wherein the field comprises a hybrid automatic repeat request (HARQ) process number of the one or more second transport blocks (Ng - Paragraph [0176], note DCI formats, including a DL HARQ process index field).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li for the same reason as claim 1 above.

	Regarding claim 7, the combination of Mallik and Li does not teach the method further comprising: generating, based on a size of the modified DCI being insufficient to carry a second portion of the one or more feedback messages, second modified DCI comprising the second portion of the one or more feedback messages; and transmitting, by the base station to the wireless device, the second modified DCI.
	In an analogous art, Ng teaches the method further comprising:
	generating, based on a size of the modified DCI being insufficient to carry a second portion of the one or more feedback messages, second modified DCI comprising the second portion of the one or more feedback messages (Ng - Paragraph [0221], note determine a number of HARQ-ACK information bits to multiplex based on a value of the UL DAI field); and
	transmitting, by the base station to the wireless device, the second modified DCI (Ng - Paragraph [0152], note the DCI can be sent in the UE-specific search space of the PDCCH/EPDCCH, the DCI can also be common for a group of UEs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li for the same reason as claim 1 above.

	Regarding claim 14, Mallik teaches a method (Mallik - Paragraph [0009], note methods for two-stage PDCCH with a DCI flag and DCI format size indicator) comprising:
	transmitting, to the plurality of wireless devices, a control message comprising an indication of the size of downlink control information (DCI) (Mallik - Paragraph [0050], note at least one UE 115; Paragraph [0096], note base station may configure the first control channel message (to be transmitted to UE 115) to include the flag and an indication of a second control channel message payload size (DCI flag and DCI format size indication)).
	Mallik does not teach determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI).
	In an analogous art, Li teaches determining, based on a quantity of the one or more first transport blocks, a size of downlink control information (DCI) (Li - Col. 28 lines 54-61, note the NodeB (base station) determines the number of information bits of each DCI format currently configurable according to the maximum number of the transport blocks).
(Li - Col. 27 lines 48-60).
	The combination of Mallik and Li still does not teach wherein the DCI is a group common DCI; transmitting, to the plurality of wireless devices, modified group common DCI, wherein the modified group common DCI is based on the group common DCI and comprises: a first portion of one or more hybrid automatic repeat request (HARQ) feedback messages; and a field indicating the HARQ feedback messages.
	In an analogous art, Ng teaches wherein the DCI is a group common DCI (Ng - Paragraph [0152], note the DCI can also be common for a group of UEs);
	receiving, by a base station from a plurality of wireless devices via first radio resources indicated by one or more first configured uplink grants, one or more first transport blocks (Ng - Paragraph [0062], note UE transmits data information (transport blocks) through a respective physical uplink shared channel (PUSCH); Paragraph [0187], note UL grant for the one-slot PUSCH);
	receiving, from the plurality of wireless devices via one or more second radio resources indicated by a second configured uplink grant, one or more second transport blocks (Ng - Paragraph [0062], note UE transmits data information (transport blocks) through a respective physical uplink shared channel (PUSCH); Paragraph [0187], note UL grant for the one-slot PUSCH);
(Ng - Paragraph [0152], note the DCI can be sent in the UE-specific search space of the PDCCH/EPDCCH, the DCI can also be common for a group of UEs), wherein the modified group common DCI is based on the group common DCI and comprises:
	a first portion of one or more hybrid automatic repeat request (HARQ) feedback messages (Ng - Paragraph [0078], note UE provides HARQ-ACK information in a respective PUSCH for a number of DCI formats); and
	a field indicating the HARQ feedback messages (Ng - Paragraph [0062], note HARQ-ACK information, indicating correct or incorrect detection of data Transport Blocks (TBs); Paragraph [0078], note DL DCI formats also include a DL Assignment Index (DAI) field, which indicates the inclusion of HARQ-ACK bits).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li in order to perform the steps of determining and transmitting the size of the DCI based on the received transport blocks, which can reduce the number of transmission symbols needed for uplink transmissions through scaling according to the transport block size (Ng - Paragraph [0187]).

	Regarding claim 15, the combination of Mallik, Li, and Ng, specifically Mallik teaches  wherein the control message comprises one or more radio resource control messages comprising an identifier of the group common DCI (Mallik - Paragraph [0055], note RRC connection between a UE and the base stations; Paragraph [0096], note base station may configure the first control channel message (to be transmitted to UE 115) to include the flag of a second control channel message payload size and an indication of a second control channel message payload size (either of which may serve as an identifier); Paragraph [0152], note the DCI can also be common for a group of UEs).

	Regarding claim 19, the combination of Mallik and Li does not teach the method further comprising: generating, based on the size of the group common DCI being insufficient to carry a second portion of the one or more HARQ feedback messages, a second group common DCI comprising the second portion of the one or more HARQ messages; and transmitting, to a wireless device of the plurality of wireless devices, the second group common DCI.
	In an analogous art, Ng teaches the method further comprising:
	generating, based on the size of the group common DCI being insufficient to carry a second portion of the one or more HARQ feedback messages, a second group common DCI comprising the second portion of the one or more HARQ messages (Ng - Paragraph [0152], note the DCI can also be common for a group of UEs; Paragraph [0221], note determine a number of HARQ-ACK information bits to multiplex based on a value of the UL DAI field); and
	transmitting, to a wireless device of the plurality of wireless devices, the second group common DCI (Ng - Paragraph [0152], note the DCI can be sent in the UE-specific search space of the PDCCH/EPDCCH, the DCI can also be common for a group of UEs).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li for the same reason as claim 14 above.

Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the wireless device.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 2.

	Regarding claim 24, the combination of Mallik, Li, and Ng, specifically Mallik teaches the method further comprising:
	monitoring a control channel for the modified DCI of the size indicated by the control message (Mallik - Paragraph [0094], note the UE may receive a first control channel message over PDCCH (which the UE monitors), which may include a flag indicating the presence of a second control channel message (DCI), and an indication of a second control channel message payload size).

	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 6.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 14, except the claim is written from the perspective of the wireless device.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 15.

	Regarding claim 30, the combination of Mallik, Li, and Ng, specifically Mallik teaches the method further comprising:
	monitoring a control channel for the group common DCI of the size indicated by the control message (Mallik - Paragraph [0094], note the UE may receive a first control channel message over PDCCH (which the UE monitors), which may include a flag indicating the presence of a second control channel message (DCI), and an indication of a second control channel message payload size; Paragraph [0152], note the DCI can also be common for a group of UEs).

	Regarding claim 32, the combination of Mallik and Li does not teach wherein the field further indicates a hybrid automatic repeat request (HARQ) process number.
	In an analogous art, Ng teaches wherein the field further indicates a hybrid automatic repeat request (HARQ) process number (Ng - Paragraph [0176], note DCI formats, including a DL HARQ process index field).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step of receiving transport blocks of Ng into the combination of Mallik and Li for the same reason as claim 14 above.

Claims 3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Li and Ng as applied to claims 1, 2, and 14 above, and further in view of Park et al. (US 10,568,071 B2), hereinafter referred to as Park.

	Regarding claim 3, the combination of Mallik, Li, and Ng does not teach the method further comprising determining, based on an index of the wireless device, a position of the acknowledgement in the modified DCI, wherein the one or more radio resource control messages comprise the index.
	In an analogous art, Park teaches the method further comprising determining, based on an index of the wireless device, a position of the acknowledgement in the modified DCI (Park - Col. 12 lines 3-8, note subcarrier index information to be used for the HARQ ACK/NACK feedback may be indicated to the UE through downlink control information), wherein the one or more radio resource control messages comprise the index (Park - Col. 12 lines 3-8, note the base station may allocate a plurality of HARQ ACK/NACK feedback subcarrier indices through the corresponding UE-specific RRC signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Mallik, Li, and Ng in order to reduce signaling overhead when allocating resources to perform dedicated HARQ ACK/NACK feedback (Park - Col. 11 lines 39-48).

	Regarding claim 16, the combination of Mallik, Li, and Ng does not teach the method further comprising determining, based on an index of a wireless device of the plurality of wireless devices, a position of the HARQ feedback messages in the first group common DCI.
	In an analogous art, Park teaches the method further comprising determining, based on an index of a wireless device of the plurality of wireless devices, a position of the HARQ feedback messages in the first group common DCI (Park - Col. 12 lines 3-8, note subcarrier index information to be used for the HARQ ACK/NACK feedback may be indicated to the UE through downlink control information)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Mallik, Li, and Ng for the same reason as claim 3 above.

Regarding claim 17, the combination of Mallik, Li, and Ng does not teach wherein the one or more radio resource control messages comprise the index.
	In an analogous art, Park teaches wherein the one or more radio resource control messages comprise the index (Park - Col. 12 lines 3-8, note the base station may allocate a plurality of HARQ ACK/NACK feedback subcarrier indices through the corresponding UE-specific RRC signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Mallik, Li, and Ng for the same reason as claim 3 above.

Claims 5, 18, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik in view of Li and Ng as applied to claims 1, 2, 14, 15, and 27 above, and further in view of Zhang et al. (US 2018/0288746 A1, provisional application no. 62/507,679), hereinafter referred to as Zhang.

	Regarding claim 5, the combination of Mallik, Li, and Ng does not teach wherein the one or more radio resource control messages comprise: a periodicity of the second configured uplink grant; and an offset of a resource of the one or more second radio resources, wherein the offset is with respect to a first system frame number.
	In an analogous art, Zhang teaches wherein the one or more radio resource control messages comprise:
(Zhang - Paragraph [0026], provisional paragraph [0082], note the second RRC signal may include one or more of uplink (UL) frequency resources (resource grant), resource periodicity); and
	an offset of a resource of the one or more second radio resources, wherein the offset is with respect to a first system frame number (Zhang - Paragraph [0160], provisional paragraph [0082], note offset relative to the start of the system radio frame, which is configurable by RRC).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Mallik, Li, and Ng in order to improve resource allocation by reducing request latency (Zhang - Paragraph [0090], provisional paragraph [0084]).

	Regarding claim 18, the combination of Mallik, Li, and Ng does not teach wherein the one or more radio resource control messages comprise: a periodicity of the second configured uplink grant; and an offset, with respect to a first system frame number of a resource of the one or more second radio resources.
	In an analogous art, Zhang teaches wherein the one or more radio resource control messages comprise:
	a periodicity of the second configured uplink grant (Zhang - Paragraph [0026], provisional paragraph [0082], note the second RRC signal may include one or more of uplink (UL) frequency resources (resource grant), resource periodicity); and
(Paragraph [0160], provisional paragraph [0082], note offset relative to the start of the system radio frame, which is configurable by RRC).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang into the combination of Mallik, Li, and Ng for the same reason as claim 5 above.

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 18 above.

Claims 8, 20, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Mallik, Li, and Ng as applied to claims 1, 14, 21, and 27 above, and further in view of Loehr et al. (US 2017/0359850 A1), hereinafter referred to as Loehr.

	Regarding claim 8, the combination of Mallik, Li, and Ng does not teach based on the receiving the one or more second transport blocks, starting a timer, wherein transmitting the modified DCI occurs before an expiration of the timer.
	In an analogous art, Loehr teaches the method further comprising:
	based on the receiving the one or more second transport blocks, starting a timer, wherein transmitting the modified DCI occurs before an expiration of the timer (Loehr - Paragraph [0199], note upon reception of the DRX-active instruction (which may be a transport block), an unlicensed cell active timer is started, the unlicensed cell active timer is stopped upon reception of said next downlink control information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Loehr into the combination of Mallik, Li, and Ng in order to utilize discontinuous reception (DRX) to reduce power consumption of UEs (Loehr - Paragraph [0078]).

	Regarding claim 20, the combination of Mallik, Li, and Ng does not teach wherein: based on receiving the one or more second transport blocks, starting a timer, wherein transmitting the modified group common DCI occurs before an expiration of the timer.
	In an analogous art Loehr teaches wherein:
	based on receiving the one or more second transport blocks, starting a timer, wherein transmitting the modified group common DCI occurs before an expiration of the timer (Loehr - Paragraph [0199], note upon reception of the DRX-active instruction (which may be a transport block), an unlicensed cell active timer is started, the unlicensed cell active timer is stopped upon reception of said next downlink control information).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Loehr into the combination of Mallik, Li, and Ng for the same reason as claim 8 above.

	Regarding claim 25, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 31, the claim is interpreted and rejected for the same reason as claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Chen et al. (US 2013/0250924 A1) discloses determining a transport block size based on a downlink control information format.
	Zhang et al. (US 2015/0055576 A1) discloses determining transport block size based on the MCS field in the DCI.
	Islam et al. (US 2018/0317213 A1) discloses one or multiple group common DCI messages containing HARQ feedback.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461